Citation Nr: 1439269	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1958 to May 1962.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2014, the Veteran was afforded a hearing at the RO before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2003, the RO determined that new and material evidence had not been presented to reopen claims for service connection for a right knee disability, and a left knee disability. 

2.  The evidence received since the RO's February 2003 decision, which determined that new and material evidence had not been presented to reopen claims for service connection for a right knee disability, and a left knee disability, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating either of the claims. 



CONCLUSION OF LAW

New and material evidence has not been received since the RO's February 2003 decision which determined that new and material evidence had not been presented to reopen claims for service connection for a right knee disability, and a left knee disability; the claims for service connection for a right knee disability, and a left knee disability, are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been presented to reopen the claims for service connection for a right knee disability, and a left knee disability.  He argues that he was involved in a motor vehicle accident during service in which he injured his knees, and was hospitalized for three days in his unit's sick bay.  During his hearing, held in July 2014, he testified that he later hurt his knees again while playing football.  He stated that he has had ongoing knee symptoms since service.

In August 1997, the RO denied a claim for service connection for bilateral knee disabilities.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).  

In May 2000, and October 2002, the appellant applied to reopen the claims.  In July 2000, and February 2003, the RO determined that new and material evidence had not been presented to reopen either of the claims.  In each case, there was no appeal, and the RO's decisions became final,  Id.

In June 2006, the appellant applied to reopen the claims.  In July 2008, the RO determined that new and material evidence had not been presented to reopen either of the claims.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 
Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

The most recent and final denial of these claims was in February 2003.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

At the time of the RO's February 2003 decision, the evidence included the Veteran's service treatment records, which showed that in August 1959, the Veteran was treated for cellulitis of the right knee.  Another report, dated that same month, noted that about three weeks before, he had bilateral knee swelling related to an injury while firing a (106 millimeter) cannon, which had resided, but that right knee swelling had returned a week before, with limited movement.  There was an apparent contusion and marked pain and tenderness of the right knee superior to the right patellar region.  The impression was cellulitis.  The following day (August 25th), his erythema was noted to have subsided, with less tenderness.  

A report, dated August 31st, noted cellulitis with lymphangitis, and that he was doing well and was recommended for original duty.  A report, dated September 9th, noted that he had been playing football, and that his right knee swelling had returned.  An examination report, dated in April 1960, showed that his lower extremities were clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA reports, dated between 1990 and 2002.  The VA evidence, to include an April 1997 VA examination report, showed that the Veteran was treated for complaints of knee pain on a number of occasions, with diagnoses of degenerative arthritis based on X-rays.  A February 1997, report notes treated for right knee symptoms after being kicked by a horse 11/2 months before.  In May 2002, he was hospitalized for right lower extremity cellulitis, to include at the right knee.  The reports showed that he reported that he had been dragged on the pavement by a bull which resulted in an abrasion just below the right knee.

At the time of the RO's February 2003 decision, the Veteran was shown to have been treated for right knee symptoms in 1959, with a diagnosis of cellulitis.  He reported a period of bilateral knee swelling about one month before.  There was no evidence of treatment for his remaining period of service, a period of over 21/2 years.  

The Veteran's contentions of ongoing knee symptoms since service and injuries in service is not new evidence (he is essentially reiterating what was said at the time of the February 2003 decision and before). 

More importantly, following service, there was evidence that he was involved in strenuous activities, to include participating in bow hunting, horse riding, and handling horse trailers.  See e.g., VA progress notes, dated in September 1991 (treatment for being kicked in the elbow by a mule); January 2002 (treatment after dropping a horse trailer on his foot); May 2002 (treatment after being dragged on the pavement by a bull); October 2002 (indicating participation in bow and rifle hunting).  There was evidence that he sustained post-service right knee injuries in February 1997 and May 2002 (and it appears at other times following service, but this is not clear).  There was no evidence to show that the Veteran sustained chronic knee problem in service other than the Veteran's contentions, and no competent evidence to show that the Veteran had a knee disability that was related to his service.  

The evidence submitted since the RO's February 2003 rating decision consists of VA reports, dated between 1999 and 2013.  This evidence shows that the Veteran received a number of treatments for knee symptoms.  

In this regard, the existence of the bilateral knee disability has never been in dispute (VA has never suggested the Veteran does not have this problem at this time).  Therefore, additional treatment records regarding the knee after 2003 does not provide material evidence in this case. 

There are notations of DJD.  An October 2001 report notes complaints of left knee symptoms "for years," and right knee symptoms "over the last couple of years."  An October 2004 report notes a soft tissue injury of the left shin after the Veteran was kicked by a horse, at which time he was noted to have an old 0.8 centimeter chip fracture of the left tibia.  A 2006 report notes that he is a candidate for a right TKA (total knee arthroplasty).  A May 2010 VA progress note contains the notation, "I attest that this patient states that he injured his knees while on active duty."  Again, this what he said prior to 2003 (this contention is not new).     

The evidence further shows that he was involved in strenuous activities following service.  

This evidence, which was not of record at the time of the RO's February 2003 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  It does not include any competent evidence to show that the Veteran has a disability of either knee that is related to his service, and which relates to an unproven element of the claim.  Shade.  The notation in the May 2010 VA progress note is clearly no more than a repetition of the Veteran's assertions, and not the opinion of a health care provider.  

Regarding the evidence of post-service injuries, it is important for the Veteran to understand that evidence against the claims cannot be "material" evidence. 

Most importantly, it is very crucial for the Veteran to understand that even if the Board reopened the claim the new evidence, along with the prior evidence in this record, would provide highly probative evidence against these claims, clearly indicating a cause for the bilateral knew disability that has no connection to service from April 1958 to May 1962, more than 50 years ago.  The factual evidence that Veteran has submitted provides clear evidence against his own claim that it is his service in the military (and not his post-service employment over time) that caused these problems.

In summary, the new evidence is not new and material, and does not raise a reasonable possibility of substantiating either of the claims.  Accordingly, the claims are not reopened.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in May 2008 and June 2013.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA medical records.  In this regard, during the course of the appeal, the RO attempted to obtain records of the Veteran's claimed three-day hospitalization for knee symptoms.  However, in June 2010, the National Personnel Records Center reported that no such records could be located.  

In January 2014, the Veteran's scheduled examination was canceled.  Although the Veteran testified that he never received notice of the January 2014 examination, the presumption of regularity of administrative notice applies.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The record shows that in January 2014, the Veteran was sent a notice that he was to be scheduled for an examination, and that without the exam, his claim may be denied.  He was requested to contact the RO.  There is no indication that this notification was returned by the postal service, or that it was otherwise not delivered.  Internal correspondence from the RO notes that the Veteran's examination was canceled because it had made two unsuccessful attempts to contact the Veteran by phone, and the Veteran had not contacted the RO.  The RO stated that the examination was therefore being cancelled "based on RSVP protocol."  There is also a notation that the call number had been disconnected.  There is no indication that error by either VA or the postal authorities delayed or prevented delivery of the RO's January 2014 notice to the appellant.  

The Veteran has a history of failing to report for treatment and examinations.  For example, he previously failed to report for VA examinations in June 2008 and August 2012.  See also VA progress notes, dated in September 2013 (noting two failures to report for neuropsychiatric treatment).  As a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so.  The Board therefore finds that additional development is not warranted.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In any event, in this new and material evidence denial, there is no duty to obtain a medical opinion.  If there were, in light of the RO's action in this case, the Board finds that the duty to assist has been met. 

In July 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology of the claimed disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims, other than the aforementioned hospital records, which could not be located.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

New and material evidence has not been received that is sufficient to reopen the claims for service connection for a right knee disability, or a left knee disability; the claims are not reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


